DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 6/7/21 has been entered in full. Claims 11-15 are amended. Claims 1-20 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Election(s) of species
Two elections of species are also required, as follows.
(1) This application contains claims directed to more than one species of therapeutic agent of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: azathioprine, cyclophosphamide, cyclosporine, hydroxychloroquine sulfate, leflunomide, methotrexate, mycophenolate mofetil, sulfasalazine, bis-phenyl (2-halophenyl)-1-imidazolylmethane, clotrimazole, tinidazole, nitroimidazole, 4-aminoquinolines, hydroxychloroquine, amodiaquine, copper sulphate, dehydrocholine, clotrimazole, suramin, pentamidine, dehydroemetine, metronidazole, nimorazole, phanquone, diloxanide, an anti-tumor necrotic factor (TNF) antibody, an anti-TNF peptide, a nucleic acid encoding an anti-TNF antibody or a nucleic acid encoding an anti-TNF peptide.
Currently, the following claim(s) are generic: 1-5 and 7-20.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each therapeutic agent is a molecule with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each agent was known in the prior art, as set forth above. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) This application contains claims directed to more than one species of marker of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: TNFα, IL-1β, IL-6, MCP-1 or CRP.
.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each marker is a protein with a different structure. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each protein was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) therapeutic agent, and (2) marker, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646